ENCLOSURE NO. 1

NAME OF DEBTOR:

CASE NO.:

I.

Il.

CHAPTER 12 CASE

SUMMARY OF OPERATIONS ~- FAMILY FARMER

(This report must be filed with the Chapter 12
Trustee 5 days before the First Meeting of Creditors)

NUMBER OF ACRES:
Owned [&6.34)

Leased (list be parcel)

 

 

 

Total owned & leased
by debtor from others

Total leased to others
Tillable acreage
Set aside acreage
LIVESTOCK AND POULTRY

Number of (list by kind)

debhnse, bug ore nus
l¢- 01730- fd

3

Amount or % of Rent
received by debtor

 

 

 

1&6, 847

 

na - Povo Tey

0 PER RITONS

 

 
II.

RESULTS OF LAST CROP SEASON:

Crops Grown:

NUMBER YIELD TOTAL QUANTITY AMOUNT OF
ACRES PER AMOUNT SALES SOLD OR LIEN ON
CROP PLANTED ACRE SOLD PRICE STORED STORED CROP

 

Iv.

Nn a

Livestock and Poultry Sold Last Year:

Livestock and poultry Number Total Price

5 233 97L

Total Income Last Year from Products Sold:
(i.e., milk, eggs, wool, hides, etc.)

s_2339¢L

Have you made an assignment of proceeds? 3
(YES/NO) .

If yes, to whom: FIRST EMmanciA’ BANK

 

 

CURRENT OR PROPOSED FARMING SEASON:

 

A. Crops:
ESTIMATED* ESTIMATED PRICE**
CROP NO. OF ACRES YIELD PER UNIT PROCEEDS
Total Proceeds - all crops: $

 
B. Estimated Income from Livestock and Poultry Operation:

Livestock Number Estimated
and Poultry to be Sold Total Price

Total Livestock and Poultry Sales Prices §$ 233, 9b
* Assuming normal moisture and growing conditions.

** State your estimate of market price per unit or government support
(loan) price if you are eligible for government support program.

C. Total Estimated Crop & Livestock and Poultry Income $

CURRENT OR PROPOSED CROP SEASON - ESTIMATED EXPENSES
A. Operating Expenses: S ce ATT AC he f)
EXPENSES AMOUNT

Fuel

 

Seed

 

Feed

 

Fertilizer

 

Herbicides, Pesticides or
other Chemicals

 

Equipment rental

 

Electric & Phone Bills

 

Repairs

 

Crop Insurance

 

Other Insurance

 

Real Estate Taxes

 

Cash Rent on Leased Land

 
Combining and/or
Drying Expense

 

Processing Costs

 

Hired Labor

 

Other

 

Total Estimated Operating Expenses $ & by 3 Li

If you have an operating loan for the current or proposed crop season,
state amount $ and name and address of lender

 

and security given or pledged

 

 

B. Payments on Secured Debt.

Cash rents (if not included in Part A above)

 

Crop Share Rents - State no. of bushels/pounds and dollar
value

 

Real Estate Mortgage and Contract for Deed (purchase
agreement) payments

To whom:

 

 

 

 

 

 

Total Amount

 

Annual Payment due on Equipment Purchase Contracts:

To whom:

 

 

 

 

 

 

Total Amount

 

Payments on Loans Secured by Equipment, Crops, or Livestock:

To whom:

 

 

 

 

 

 

Total Amount

 

Total Payments on Secured Debt $

 

4
Vi.

Vit.

C. Total Operating Expenses and Payments on Secured Debt

$ Ch, Sit
cy e
NET ESTIMATED OPERATING PROFIT OR LOSS:

Total Expenses & Payments from Item V(C).

 

(Total Receipts from Item IV(C) less
§ 47 bo0

AMOUNT OF DISPOSABLE INCOME AVAILABLE TO PAY UNSECURED CLAIMS

(Subtract VII(C) from Item VI) s | oF DbY

A. Estimated Household and
Family Cash Living Expenses

(subtract from net profit
or add to net loss) S & 9/ b

B. Estimated State, Local and
Federal Income Tax on Net
Profit

Cc. Total of A and B s SEISL

D. Disposable Income from Farming

se ting st vit) amount entered) 5 [08 PbY
EB. Income from other than Farming $ —
EF. Total Disposable Income $ j08 76 Y
 

 

 

 

Monthly Cash Flow Projections

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

January February March April May June

1. Cash on Hand

Beginning of Month $6,344.00} $9,608.00] $11,694.00] $13,264.00) $14,986.00

Plus
Poultry income $11,582.00} $10,828.00} $10,325.00] $9,850.00] $8,382.00] $5,628.00
Other income
2. Total Cash Available (Before Cash Paid Out) $11,582.00] $17,172.00] $19,933.00] $21,544.00| $21,646.00] $20,614.00
3. Cash Paid Out
Labor $3,696.00] $4,272.00] $4,272.00] _$4,272.00| $3,696.00] $3,696.00
Supplies (Offices and Operation) $164.00 $284.00 $155.00 $111.00 $159.00 $45.00
Parts
Repairs and Maintenance $514.00 $1,425.00 $1,065.00 $1,510.00 $362.00 $1,391.00
Fuel $97.00 $120.00 $261.00 $111.00 $257.00 $141.00
vehicle expenses $40.00 $40.00 $40.00 $40.00 $40.00 $40.00
Account and Legal
Rent

Telephone $124.00 $495.00 $460.00 $446.00 $452.00 $456.00
Utilities $603.00 $928.00] $1,986.00] $1,790.00} $1,694.00] $3,745.00
Insurance
Taxes (Real Estate, etc.)
Poultry House cleanout/litter spreading $0.00 $0.00 $0.00 $0.00 $0.00 $0.00
custom work
4. Total Cash Paid Out (total 3aThrough 3s) $5,238.00 $7,564.00] $8,239.00] $8,280.00} $6,660.00| $9,514.00
5. Cash Surplus (Deficit) (2 minus 4) $6,344.00 $9,608.00] $11,694.00| $13,264.00| $14,986.00] $11,100.00

 

 

 

6. Borrowings

 

 

7. Loan Repayment

 

 

8. Cash on Hand (End of Month)

 

 

 

 

 

 

 

 
October November | December Total Year

$11,100. 5 $10 $1 $20,281.

$1 $9,891. $1 . $10,754.

$24,695. . : $31

696. 696.
$143. $175. $145.00 $68.

$213.00 $327.00 $177.00 $741.00
$818.00 $890.00 $64.00 $118.00
$40.00 $40.00 $40.00 $40.00

$461.00 $589.00 $581.00 $688.00 $425.00 $434.00 $467.58
065.00 110.00 $385.00 $363.00 $802.00 $467.58

$1 00; $1 00} $1 00 $0.00 $0.00 $375.00

$9,524.00] $9,319.00 195.00 $5,451.00 . $7,629.50

413.00} $15,171.00 . $25,444.00

 
